DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
	-Claim 1, line 13, “planar structure” should instead recite “planar structure belt”.
	-Claim 4, line 11, “the each row of die-cutting lines is die cut” but this would be better recited as “each row of the die-cutting lines is die cut”. 
	-Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 1-2 recite “A manufacturing method of a full recycling environmental protection packaging structure”. This limitation renders the claim indefinite as it is not readily clear if this recitation is attempting to further limit the structure of packaging structure. It is not readily clear what materials can be readily viewed as “a full recycling environmental protection” material. While it can be reasonably understood that the Applicant is attempting to refer to the packaging structure being comprised of recyclable materials but it is not readily clear as to what “a full recycling environmental protection” material is attempting to refer to and whether or not this is attempting to further limit the structure to something other than just an environmental material.
Further regarding Claim 1, line 3 recites “at least two rolls of base paper rolls” and line 4 recites “selecting at least one roll of base paper roll”. This limitation renders the claim indefinite as it is unclear as to whether or not  the “at least one roll of base paper roll” in the selecting step is intending to refer to at least one of the rolls of the previously defined “at least two rolls of base paper rolls” in line 3. Therefore it is unclear as to whether or not the Applicant is attempting to refer to previously defined base paper rolls or introducing at least one new roll. 
Even further regarding Claim 1, lines 3-4 recite “performing unreeling processing…form a die-cutting paper”. This limitation renders the claim indefinite as it is unclear as to what is attempting to be claimed by the “performing unreeling processing” as it is not readily clear how a “die-cutting paper” can be readily produced by an unreeling without any further step of actually die cutting the material. Therefore the scope of such “unreeling processing” is not clear. Even further it is unclear if “die-cutting paper” is attempting to refer to a material that has been die-cut or is to be die cut. 
Further regarding Claim 1, line 7 recites “selecting at least one roll of base paper roll”. This limitation renders the claim indefinite as it is unclear as to whether or not  the “at least one roll of base paper roll” in the selecting step is intending to refer to at least one of the rolls of the previously defined “at least two rolls of base paper rolls” in line 3. Therefore it is unclear as to whether or not the Applicant is attempting to refer to previously defined base paper rolls or introducing at least one new roll. 
Further in Claim 1, lines 7-8 recite “and at least one roll of die-cutting paper roll”. This limitation renders the claim indefinite as it is unclear as to whether or not the “at least one roll of die-cutting paper roll” is attempting to refer to the base paper roll comprising the die-cutting paper as recited in step S2. 
Again, Claim 1, line 8 recites “synthetically unreeling the at least one roll of base paper roll and the at least one roll of die-cutting paper roll”. This limitation renders the claim even further indefinite as it is unclear as to what “synthetically unreeling” is attempting to encompass as “synthetic” is commonly referred to with respect to material properties and not for describing an action (i.e. unreeling). 
 Further with respect to Claim 1, line 10 recites “stretching a die-cutting paper coiled material to form a liner belt”. This limitation renders the claim indefinite as it is unclear as to whether “a die-cutting paper” is referring to the same “die -cutting paper” referred to in step S2. Further it is unclear as to what “coiled material” is referring to as it is unclear as to how a die cut material can be reasonably viewed as “coiled” as “coil” is commonly defined as “to wind into rings or spirals” (per https://www.merriam-webster.com/dictionary/coil) and therefore it would appear that the Applicant is referring to the rewound die-cutting paper outlined in step S2 but this is not readily clear. 
Lastly, regarding Claim 1, lines 13-14 recite “sealing the planar structure on edges thereof so as to form a bag body having an opening.”. This limitation also renders the claim indefinite as it is unclear as to how the planar structure can readily form a bag body with an opening without a further step (i.e. folding) after the adhering in step S3 and before the sealing of the edges in step S4. This gap in the steps appears to imply a further method steps but the scope of such is readily unclear. 
Regarding Claim 2, the claim recites “the at least one roll of base paper roll selected in the step S3 comprises two rolls of base paper rolls” and subsequently “the two rolls of base paper rolls are respectively formed on two sides of the liner belt, and the liner belt is arranged between two raw material belts after the liner belt is attached to the base paper reel belt”. These limitations render the claims indefinite as it is unclear as to whether or not the “raw material belts” are referring to the material of the two rolls of base paper rolls and further it is unclear as whether the base paper reel belt is referring to multiple belts given the previous limitations are referring to multiple rolls and material on both sides of the liner belt. 
Regarding Claim 4, the claim appears to further limit step S2 by referring to one roll and the processing of the material on that one roll (i.e. see “unreeling the base paper roll”), however, Claim 3 appears to incorporate the limitation of there being a plurality of die-cutting paper rolls. Therefore, it is unclear as to whether or not the Applicant is attempting to refer to a singular or plural rolls. 
Regarding Claim 5, lines 9-11 recite “stretching coiled material of the die-cutting paper, the die-cutting paper roll is first unreeled, after being reeled, an unreeling speed at an unreeling end is different from that of an end far away from the unreeling end, with the unreeling speed at the unreeling end less than that of the end far away from the unreeling end”. These limitations render the claims indefinite for multiple reasons. First, as outlined above with respect to Claim 4, Claim 3 defines multiple die-cutting paper rolls but Claim 5 is referring to a singular roll and  therefore, it is unclear as to whether or not the Applicant is attempting to refer to a singular or plural rolls. Further it is unclear as to what “far away from the unreeling end” is attempting to encompass and what distance can be readily viewed as “far away”.
Regarding Claim 7, lines 4-6 recite “the base paper roll is unreeled step-by-step, the base paper roll unreeled for at least one length of the die-cutting knife at every time,”. This limitation renders the claim indefinite as it is unclear as to what is meant by “step-by-step” and what is meant by “at every time”. Further line 8 recites “die-cut completely” which renders the claim further indefinite as it is unclear what can be viewed as completely die cut. 
Further regarding Claim 8, the claim recites “the plurality rows of die-cutting lines is set parallel to each other after the unreeled base paper roll is all completed to be die-cut,”. This limitation renders the claim indefinite as it is unclear what Applicant is referring to by “all completed to be die-cut” if the lines are set parallel to each which would seem to apply that the die-cutting lines are already formed but this is unclear.
Regarding Claim 9, lines 4-5 recite “the packaging structure is folded by a piece of planar structure,”. This limitation renders the claim indefinite as it is unclear as to how the structure is folded by a piece of itself as the planar structure is formed in previous steps as part of the structure. Further lines 7-8 recite “the packaging structure is superimposed by two pieces of planar structures and sealed overlapping edges thereof” which also renders the claim indefinite as it is unclear as to how the “packaging structure” can be superimposed by two planar structures if the planar structures are pieces of the structure and formed in previous method steps. 
Regarding Claim 11, the claim recites “the liner belt and the unreeled base paper reel belt are overlapped to form the planar structure belt”. This limitation renders the claim indefinite as “the unreeled base paper reel belt” lacks antecedent basis within the claim and further, it is unclear as to how the belts can be overlapped if one of the belts are unreeled. 
Regarding Claim 12, the claim recites several of the same limitations as Claim 1 and is rendered indefinite for essentially the same reasons as Claim 1 outlined above. 
Further regarding Claim 12, lines 10-11 recite “stretching a die-cutting paper coiled material to form a plurality of liner belts”. This limitation renders the claim indefinite as it is unclear as to how one material being stretched can form a plurality of liner belts. Even further regarding Claim 12, lines 11-12 recite “overlapping the plurality liner belts and an unreeled base paper reel belt”, however, this limitation renders the claim indefinite as it is unclear as to how the belts can be overlapped if one of the belts are unreeled. 
Again regarding Claim 12, lines 13-14 recite “the bag body” and “the opening” which both lack antecedent basis within the claim and therefore render the claim indefinite. 
Claims 13-16 and 18-20 depend from Claim 12 and comprise essentially the same indefinite limitations as outlined in claims 2, 4, 5, 7-9, and 11 above and therefore are rendered indefinite for the same reasoning. 
 In general, the claims are replete with indefiniteness issues and recite several different recitations of different rolls and materials and presents numerous antecedent basis issues as well as several instances in which singular and plural recitations are interchanged which render the scope of the claims indefinite and difficult to readily understand what is being referred to on any given limitation. It is recommended that the Applicant review and amend the claims with consistent language and incorporate proper antecedent basis for the corresponding features.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Talda (US Patent 10,773,839).

Regarding Claim 1, Talda discloses a manufacturing method of a full recycling environmental protection packaging structure (package 19; Figure 1; Col 6, lines 35-41 disclose the mesh 76 as well as the liners 71, 75 (Figure 11) comprising paper; see Col 10, lines 7-12) comprising: 
step S1, preparing at least two rolls of base paper rolls (70, 72, 74 and 101; Figures 1, 8 and 11; Col 6, lines 13-34); 
step S2, selecting at least one roll (101) of base paper roll, performing unreeling processing on the at least one roll of base paper roll (101) to form a die-cutting paper (mesh 76; see Col 8, lines 30-34), and rewinding the die-cutting paper (76) to be reserved (see Col 8, lines 18-21 which disclose winding the mesh 76 onto a roll such as roll 72); 
step S3, selecting at least one roll (70, 74) of base paper roll (70, 72, 74 and 101) and at least one roll of die-cutting paper roll (72 comprising mesh 76 per Col 8, lines 18-34) and then synthetically unreeling the at least one roll (70, 74) of base paper roll and the at least one roll of die-cutting paper roll (72) along a same direction (see Figures 1 and 11; Col 9, lines 38-41), stretching a die-cutting paper coiled material (76) to form a liner belt (76; Col 9, lines 40-52), and then adhering (via laminating mechanism 112) the liner belt (76) and an unreeled base paper reel belt (71, 75) to form a planar structure belt (laminate 12; Col 9, lines 64-67);
step S4, sealing the planar structure (12) on edges (48, 52 via sealing rollers 60; Figure 2) thereof so as to form a bag body (package segment 22) having an opening (as shown in Figure 2; Col 5, lines 41-50).  

Regarding Claim 2, Talda discloses the at least one roll of base paper roll (70, 74) selected in the step S3 comprises two rolls (70, 74) of base paper rolls, two base paper reel belts (71, 75) after unreeling the two rolls (70, 74) of base paper rolls are respectively formed on two sides of the liner belt (76), and the liner belt (76) is arranged 1between two raw material belts (liners 71, 75) after the liner belt (76) is attached to the base paper reel belt (71, 75; note the 112 rejections above; see Col 9, lines 53-66).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Talda (US Patent 10,773,839), in view of Goodrich (US Patent 5,688,578).
Regarding Claim 3, Talda discloses in the step S3, the at least one roll of die-cutting paper roll (72) comprises a roll of die-cutting paper coiled material (76), wherein a liner belt (of 76) is formed by stretching the roll (72) of die-cutting paper coiled material (76), and the of liner belt (76) is arranged between the two raw material belts (71, 75) after the liner belt is attached to the base paper reel belt (71, 75; note the 112 rejections above and note the raw material belt is viewed as the same as the base paper reel belt).  
However, Talda fails to explicitly disclose the at least one roll of die-cutting paper roll comprising a plurality of rolls of die-cutting paper coiled materials wherein a plurality of liner belts are formed by stretching the plurality of rolls of die-cutting paper coiled materials and the plurality of liner belts are arranged between the two raw material belts (71, 75) after the plurality of liner belts is attached to the base paper reel belt (of 71, 75).  
Attention can be brought to the teachings of Goodrich which also includes a manufacturing method of a full recycling environmental protection packaging structure (protective envelope 150; Figure 4) wherein the method comprises supplying a plurality of rolls (114, 116; Figure 3) of die-cutting paper coiled materials (118, 120) wherein a plurality of liner belts (118, 120) are formed by stretching the plurality of rolls (114, 116) of die-cutting paper coiled materials (118, 120) and the plurality of liner belts (118, 120) are arranged between two raw material belts (104, 108) after the plurality of liner belts (118, 120) is attached to the base paper reel belt (104, 108; see Col 11, lines 4-14, 32-48 discloses attachment thereof).  
The use of multiple layers of slit/die cut expansible layers for use in packaging structures is known as exemplified by Goodrich. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Talda to include a plurality of rolls of die-cutting paper coiled materials to form a plurality of liner belts as taught by Goodrich. By modifying Talda in this manner to include multiple liner belts/mesh materials, the thickness of the liner portions can be increased and thereby providing further resilience and protection for interior objects as taught by Goodrich (Col 11, lines 24-26).
 
Regarding Claim 4, Talda, as modified, discloses the step S2 of selecting at least one roll (101; Figure 8) of the base paper roll, performing unreeling processing on the at least one roll (101) of base paper roll to form a die-cutting paper (mesh 76), and rewinding the die-cutting paper (76) to be reserved (see Col 8, lines 18-21 which disclose winding the mesh 76 onto a roll such as roll 72), comprises a method for performing unreeling processing on the base paper roll (101) to form the die-cutting paper (76), comprising: 
step S21, unreeling the base paper roll (101); 
step S22, performing die-cutting processing (via 103; Figure 11) on an unreeling part of the base paper roll (101) to form a plurality of rows of die-cutting lines (82; Figure 4; see Col 8, lines 31-34), and each row of die-cutting lines comprising a plurality of die-cutting knife lines (82) arranged thereon at intervals after each row of die-cutting lines is die-cut (as shown in Figure 4).  

Regarding Claim 5, Talda, as modified, discloses the step S3 comprises: 
when stretching coiled material (76) of the die-cutting paper, the die-cutting paper roll (72) is first unreeled (from 72), after being reeled (from 101; per Col 8, lines 18-21), an unreeling speed at an unreeling end (at 72) is different from that of an end (i.e. expansion mechanism 110) far away from the unreeling end, with the unreeling speed at the unreeling end (at 72) less than that of the end (i.e. 110) far away from the unreeling end (72; Col 9, lines 43-52 disclose the expansion mechanism conveying the mesh at a greater speed than the other liners and in order to create tension to create such expansion per Col 7, lines 11-14, the speed at the expansion mechanism must be greater than that at the unreeling location).  

Regarding Claim 12, Talda discloses several features of the claimed invention as outlined in the rejection of Claim 1 (see 102 rejection above) including:
 a step S3, selecting at least one roll (70, 74) of base paper roll (70, 72, 74 and 101) and at least one roll of die-cutting paper roll (72 comprising mesh 76 per Col 8, lines 18-34) and then synthetically unreeling the at least one roll (70, 74) of base paper roll and the at least one roll of die-cutting paper roll (72) along a same direction (see Figures 1 and 11; Col 9, lines 38-41), stretching a die-cutting paper coiled material (76) to form a liner belt (76; Col 9, lines 40-52), and then overlapping the liner belt (76) and an unreeled base paper reel belt (71, 75) to form a planar structure belt (laminate 12; Col 9, lines 64-67); and
step S4, sealing the planar structure belt (12) on edges (48, 52 via sealing rollers 60; Figure 2) thereof so as to form a bag body (package segment 22) having an opening (as shown in Figure 2; Col 5, lines 41-50).  

However, Talda fails to disclose the stretching of the die-cutting paper coiled material (76) forms a plurality of liner belts, and then overlapping the plurality of liner belts with the unreeled base paper reel belt (71, 75) to form the planar structure belt (laminate 12).
Attention can be brought to the teachings of Goodrich which also discloses a manufacturing method of a full recycling environmental protection packaging structure (protective envelope 150; Figure 4) wherein the method comprises supplying a plurality of rolls (114, 116; Figure 3) of die-cutting paper coiled materials (118, 120) and stretching the die-cutting paper coiled materials (118, 120) to form a plurality of liner belts (118, 120) of die-cutting paper coiled materials (118, 120) and the plurality of liner belts (118, 120) are overlapped with the base paper reel belt (104, 108) to form a planar structure belt (150; see Col 11, lines 4-14, 32-48).  
The use of multiple layers of slit/die cut expansible layers for use in packaging structures is known as exemplified by Goodrich. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Talda to include a plurality of rolls of die-cutting paper coiled materials to form a plurality of liner belts as taught by Goodrich. By modifying Talda in this manner to include multiple liner belts/mesh materials, the thickness of the liner portions can be increased and thereby providing further resilience and protection for interior objects as taught by Goodrich (Col 11, lines 24-26).

Regarding Claim 13, Talda, as modified, discloses the step S3 of selecting at least one roll of base paper roll (70, 74) and at least one roll of die-cutting paper roll (70, 74) comprises selecting one roll of base paper roll and at least two rolls 5of die-cutting paper rolls (see 114, 116; Figure 3 of Goodrich; see modification above).  

Regarding Claim 14, Talda, as modified, discloses the step S2 comprises a method for performing unreeling processing on the base paper roll (101) to form the die-cutting paper (76), comprising: 
step S21, unreeling the base paper roll (101); 
step S22, performing die-cutting processing (via 103; Figure 11) on an unreeling part of the base paper roll (101) to form a plurality of rows of die-cutting lines (82; Figure 4; see Col 8, lines 31-34), and each row of die-cutting lines comprising a plurality of die-cutting knife lines (82) arranged thereon at intervals after each row of die-cutting lines is die-cut (as shown in Figure 4).  

Claims 6-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Talda (US Patent 10,773,839), in view of Goodrich (US Patent 5,688,578), as applied to Claims 5 and 14, and in further view of Kuchar (US PGPUB 2017/0107017).
Regarding Claims 6 and 15, Talda, as modified, discloses several features of the claimed invention but fails to explicitly disclose that the liner belt (76) isn't completely overlapped on the base paper reel belt (71, 75), and the base paper reel belt is reserved with a bare region on an edge extending along a length of the base paper reel belt; the bare region is corresponding to the opening after the bag body is formed by the planar structure.  
Attention can be brought to the teachings of Kuchar which includes a manufacturing method of a packaging structure (i.e. 400; Figure 20) which is formed by overlapping a liner belt (408) with a base paper reel belt (402; Para. 0091), and further discloses the liner belt (408) does not completely overlap the base paper reel belt (402) to form bare regions (i.e. flaps 412, 413) on an edge extending along a length (note as shown flaps extends along the length) of the base paper reel belt (402), wherein the bare regions (412, 413) are corresponding to openings after a bag body (See Figure 21) is formed by a formed planar structure (401, 408, 402; see Para. 0091).
Incorporating bare regions of an outer layer of a cushioned package structure is known in the art as taught by Kuchar. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Talda such that when the liner belt overlaps the base paper reel belt, bare flap/sealing portions of the base paper reel belt are formed by not overlapping such portions with the liner belt as taught by Kuchar. By modifying Talda in this manner, the opening of the packaging structure can be effectively closed without the liner belt interfering with the closure thereof. 

Regarding Claims 7 and 18, Talda, as modified, discloses the step S22 of performing die-cutting processing (via 103; Figure 8) on an unreeling part of the base paper roll (101) to form a plurality of rows of die-cutting lines (82; Figure 4) comprises: when the base paper roll (101) is die-cut by using a die-cutting knife (of 103), the base paper roll (101) is unreeled, the base paper roll (101) unreeled for at least one length of the die-cutting knife (103) at every time (note the 112 rejections above and note that it must be unreeled for at least the length of the knife to form such cutting lines), and then, the unreeled base paper roll is die-cut by the die-cutting knife (103), and further, the base paper roll (101) is again unreeled and die-cut again, until the base paper roll (101) is unreeled and die-cut completely to form the die-cutting paper (mesh 76; Col 8, lines 27-34).  
However, Talda, as modified, does not explicitly disclose the roll (101) being unreeled in a step by step manner. However, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have unreeled the base paper roll of Talda in a step by step manner because Applicant has not disclosed that such an unreeling provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Talda because in either instance, the die-cutting paper will be effectively formed with such cut lines.
Therefore, it would have been an obvious matter of design choice to modify Talda to obtain the invention as specified in the claim.
Note: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) per MPEP 2113 (I). In  this instance the die cutting of Talda produces the die-cut material/product as claimed and implied by the claim. 

Regarding Claim 8 and 19, Talda, as modified, discloses the plurality rows of die-cutting lines (shown in Figure 4) is set parallel to each other after the unreeled base paper roll (101) is all completed to be die-cut (see Figure 4), and a distance formed between every two adjacent die-cutting lines is same (as shown in Figure 4; Col 7, lines 11-20).  

Regarding Claims 9 and 16, Talda, as modified, discloses the step S4 of forming the bag body (22) further comprises: 
wherein two edges (48, 52) of the packaging structure (19) perpendicular to a folding line (formed at 66; Figure 2) are adhered to each other after the packaging structure (19) is folded (via depression of bucket 20) by a piece of planar structure (12; Col 3, lines 31-39), and the opening is reserved on an opposite end parallel to the folding line (66) to form the bag body; or the packaging structure (19) is superimposed by two pieces of planar structures (opposing panels of 12) and sealed overlapping edges (48, 52) thereof so as to form the bag body having the opening (see Col 5, lines 41-58).  

Regarding Claim 10, Talda, as modified, discloses the bare region (incorporated flap regions of Kuchar-i.e. at 56, 58 of Talda) is formed outside of an area (i.e. the bottom) to be folded when folding the planar structure (12), and the bare region (56, 58) is acted as a cover for the bag body (formed 22) to close the opening (i.e. the top) of the 4bag body after the planar structure (12) is folded (via sealing rollers 64; Col 5, line 64 through Col 6, line 2).  

Regarding Claim 11, Talda, as modified, discloses the liner belt (76) and the unreeled base paper reel belt (71, 75) are overlapped to form the planar structure belt (laminate 12; Figure 11; Col 9, lines 56-59).  

Regarding Claim 17, Talda, as modified, discloses the planar structure belt (12) comprises a first surface (i.e. of 71), a second surface (i.e. of 75) and a protecting layer (mesh 76) clamped (via laminating mechanism 112; Figure 11) between the first surface (71) and the second surface (75).  

Regarding Claim 20, Talda, as modified, discloses the step S3 comprises: 
when stretching coiled material (76) of the die-cutting paper, the die-cutting paper roll (72) is first unreeled (from 72), after being reeled (from 101; per Col 8, lines 18-21), an unreeling speed at an unreeling end (at 72) is different from that of an end (i.e. expansion mechanism 110) far away from the unreeling end, with the unreeling speed at the unreeling end (at 72) less than that of the end (i.e. 110) far away from the unreeling end (72; Col 9, lines 43-52 disclose the expansion mechanism conveying the mesh at a greater speed than the other liners and in order to create tension to create such expansion per Col 7, lines 11-14, the speed at the expansion mechanism must be greater than that at the unreeling location).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Bowen (WO 96/01731) discloses a manufacturing method of a full recycling environmental protection packaging structure similar to that as claimed but does not disclose forming a bag structure. 
	-Norris (US Patent 2,294,478) discloses a system for expanding/stretching a slitted web.
	-Jobe (US PGPUB 2020/0122909) discloses a packaging structure comprising material such that such that the entire container can be fed into a paper-recycling process without having to separate an outer sheet from an insulating material.
	-Curro (US PGPUB 2002/0034912) discloses a method of die-cutting a web and rewinding the web.
	-Membrado (US PGPUB 2007/0281845) discloses a system for forming wrappers comprising liner belts and base paper belts.
	-Cheich (US PGPUB 2018/0281336) discloses method of expanding a slit web and attached it to a expandable web.
	-Hoffman (US PGPUB 2019/0100369) is incorporated by reference by Talda and discloses a packaging structure formation using paper materials including an expandable die-cut web.
	-Goodrich (US PGPUB 2016/0067938) discloses method of forming slit sheet packaging material.
	-Hoffman (US Patent 11,130,620) discloses a cushioned packaging structure comprising all paper based materials. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/6/2022